1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     DOMENICO L. MATINATA
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,                   )   Case No. 6:19-po-00040 JDP
                                                 )
13       Plaintiff,                              )
                                                 )   STIPULATION AND ORDER
14           v.                                  )   CONTINUING STATUS CONFERENCE
                                                 )
15   DOMENICO L. MATINATA,                       )
                                                 )   Date: April 16, 2019
16       Defendant.                              )   Time: 10:00 a.m.
                                                 )   Judge: Hon. Jeremy D. Peterson
17                                               )
18
19           It is hereby stipulated and agreed between plaintiff, United States of America, and
20   defendant, Domenico L. Matinata, that the status conference scheduled for April 16, 2019, may
21   be continued to June 11, 2019, at 10:00 a.m. The parties further agree that Mr. Matinata may
22   appear via video conference from the U.S. District Court in Miami, Florida, where he resides,
23   because of the financial hardship posed by travel to California.
24   /////
25   /////
26   /////
27   /////
28   /////

                                                     -1-
1             The parties reached a resolution in this case and anticipated resolving it this week, this
2    Court having previously approved Mr. Matinata’s appearance by video. However, the District
3    Court in Florida requires additional notice in order to schedule the appearance. The parties ask
4    to reschedule the case for June 11 when undersigned defense counsel is scheduled to be present,
5    in order to afford continuity of counsel.
6
7                                                    Respectfully Submitted,
8                                                    HEATHER E. WILLIAMS
                                                     Federal Defender
9
     Dated: April 15, 2019                           /s/ T. Zindel________________ __
10                                                   TIMOTHY ZINDEL
                                                     Assistant Federal Defender
11                                                   Attorney for DOMENICO L. MATINATA
12                                                   McGREGOR SCOTT
                                                     United States Attorney
13
14   Dated: April 15, 2019                           /s/ T. Zindel for S. St. Vincent
                                                     SUSAN ST. VINCENT
15                                                   Legal Officer
16
17                                                ORDER
18            The status conference scheduled for April 16 is continued to June 11, 2019, at 10:00 a.m.
19   Mr. Matinata may appear by video conference from the District Court in Miami, Florida.
20
     IT IS SO ORDERED.
21
22
     Dated:      April 15, 2019
23                                                       UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28

                                                       -2-
